Citation Nr: 0120553	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  98-20 196	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island


THE ISSUES

Whether the veteran filed a timely appeal for an earlier 
effective date for the award of service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from May 1968 to July 
1968, as well as approximately 6 months of unverified active 
military service, which appears to be active duty training. 

In March 1997, the veteran filed a request to reopen his 
claim for an acquired psychiatric disorder.  In January 1998, 
the RO granted service connection for schizophrenia and 
assigned a 50 percent rating effective from March 27, 1997 
(i.e., the date of the reopened claim).  In December 1998, 
the RO granted an increased rating to 100 percent for 
schizophrenia, effective from November 23, 1998.  In December 
1998 and January 1999, the veteran submitted statements 
expressing disagreement with the effective date assigned for 
the increased 100 percent rating.  The veteran was not issued 
a statement of the case.  In an April 2000 decision, the 
Board recharacterized the issue as entitlement to an initial 
rating in excess of 50 percent for schizophrenia prior to 
November 23, 1998.  The Board applied the principle of stage 
ratings for the entire period in which the veteran's appeal 
was pending, as well as for the interim period.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (at the time 
of the initial rating "separate [staged] ratings can be 
assigned based on the facts found").  The Board granted a 
100 percent rating for schizophrenia for the period of March 
27, 1997 (date of the reopened claim) to November 22, 1998.  
In characterizing the issue as entitlement to an initial 
rating in excess of 50 percent for schizophrenia, the Board 
addressed the issue of an earlier effective date for the 
assignment of a 100 percent rating for schizophrenia.  The 
Board granted the veteran a 100 percent rating effective from 
the date of the reopened claim, which is the earliest date 
that the assignment of the 100 percent rating could be made.  
38 U.S.C.A. § 5110 (West 1991).

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a November 2000 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
requested that the April 2000 Board decision be partially 
vacated and the matter remanded.  The parties' basis for the 
remand involved the part of the Board's April 2000 decision 
which declined to consider the issue of an earlier effective 
date for the award of service connection for schizophrenia.  
By a November 2000 order, the Court granted the joint motion.

Given the November 2000 Court Order and the circumstances in 
the instant case, the issue now on appeal is whether the 
veteran filed a timely appeal for an earlier effective date 
for the award of service connection for schizophrenia.


FINDING OF FACT

The veteran has not submitted a timely substantive appeal for 
an earlier effective date for the award of service connection 
for schizophrenia.


CONCLUSION OF LAW

The claim for an earlier effective date for the grant of 
service connection for schizophrenia has not been timely 
appealed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has the ultimate authority and obligation to 
determine its own jurisdiction, including whether an appeal 
is timely.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In the instant case, the veteran's attorney states 
that the Board should make a determination as to whether the 
veteran has perfected an appeal as to a claim for an earlier 
effective date for the award of service connection for 
schizophrenia.  The Board notes that the RO has not 
specifically addressed this issue; however, the Board finds 
that no prejudice attaches to the veteran by the Board 
addressing this matter in the first instance.  See Bernard v. 
Brown, 4 Vet.App. 384, 390-391 (1993) (when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  In this regard, the 
Board notes that the veteran and his representative have been 
given notice of what is necessary to timely appeal a RO 
decision.  Following the RO's January 1998 decision granting 
service connection for schizophrenia and assigning a 50 
percent rating effective from March 27, 1997, the veteran and 
his attorney was given notice of his appellate rights 
concerning the RO's January 1998 decision.  In December 1998, 
the veteran and his attorney were issued a supplemental 
statement of the case concerning entitlement to an earlier 
effective date for the grant of service connection for 
schizophrenia.  At that time, he and his attorney was given 
information on how to complete an appeal with respect to 
entitlement to an earlier effective date for schizophrenia.  

Moreover, the Board observes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of this claim.  In the November 2000 joint motion, it was 
noted that the veteran could submit evidence regarding this 
issue.  Additionally, in December 2000, the Board informed 
the veteran's representative their right to submit additional 
argument and evidence with respect to the claim.  In sum, the 
Board finds that the veteran has been given adequate notice 
of the need to submit evidence or argument and that he is not 
prejudiced by this decision. 

Based on a review of the file, the Board finds that the 
veteran has not timely appealed the claim for an earlier 
effective date for the award of service connection for 
schizophrenia.

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) to the rating decision and, after a 
statement of the case (SOC) is issued, a timely filed 
substantive appeal.  The claimant has one year from the date 
of notification of the rating decision to file a NOD to 
initiate the appeal process.  A SOC is then forwarded by the 
RO to the claimant.  To complete the appeal, the claimant 
must then file a substantive appeal with the RO within 60 
days of the mailing date of the SOC, or within the remaining 
time, if any, of the one-year period beginning on the date of 
notification of the rating decision, if such remaining time 
is greater than 60 days.  Moreover, if a supplemental 
statement of the case (SSOC) covers issues that were not 
included in the prior SOC, a substantive appeal must be filed 
with respect to the additional issues within 60 days in order 
to perfect an appeal with respect to the additional issues.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

The claims folder reveals that by a January 1998 decision, 
the RO granted service connection for schizophrenia, 
effective from March 1997.  In January 1998, the veteran was 
sent notice of the rating decision and of his right to appeal 
the decision.  In February 1998, the veteran filed a NOD with 
the effective date of the award of service connection for 
schizophrenia.  

In December 1998, the RO mailed the veteran a SSOC pertaining 
to the issue of entitlement to an earlier effective date for 
the grant of service connection for schizophrenia.  In order 
for the veteran to timely perfect an appeal with respect to 
an earlier effective date for the grant of service connection 
for schizophrenia, he must have submitted a substantive 
appeal to the RO by January 1999 (one year following notice 
of the rating decision) or by February 1999 (which is 60 days 
following the issuance of the supplemental statement of the 
case) which ever is later.  See 38 C.F.R. § 20.302.  Thus, in 
the instant case, a substantive appeal with respect to the 
issue would have to be received by February 1999.  A review 
of the claims file fails to show that the veteran submitted a 
substantive appeal with respect to an earlier effective date 
for the award of service connection for schizophrenia by 
February 1999.  In this regard, the Board notes that the 
veteran's representative submitted statements which was 
received by the RO in December 1998 and January 1999.  
However, the Board finds that neither of these statements may 
be considered a substantive appeal with respect to an earlier 
effective date for the grant of service connection for 
schizophrenia.  The December 1998 statement was reportedly a 
notice of disagreement with the rating decision dated in 
December 1998.  The representative specifically stated that 
he and the veteran were in disagreement with the effective 
date of the rating.  The Board observes that in a December 
1998 decision, the RO granted an increased rating for 
schizophrenia to 100 percent, effective November 23, 1998.  
In January 1999, the RO received a letter requesting that it 
be considered a substantive appeal.  In the letter, the 
veteran's representative specifically stated that the veteran 
disagreed with the December 1998 decision with respect to the 
effect date for the award of the 100 percent rating.  The 
representative argued that the 100 percent rating should be 
made effective as of April 1, 1997.  A review of the two 
statements received in December 1998 and January 1999 clearly 
shows that the veteran was in disagreement with the effective 
date of the award of a 100 percent rating.  There was no 
expression of disagreement with the actual grant of service 
connection for schizophrenia.  As such, the December 1998 and 
January 1999 statements cannot be considered a valid 
substantive appeal with respect to the assignment of an 
earlier effective date for the grant of service connection 
for schizophrenia.

In June 1999, the veteran's representative submitted a 
statement indicating that the veteran's grant of service 
connection should be retroactive to 1970.  Even if such 
statement were accepted as a valid substantive appeal, the 
statement would fail to meet the timeliness requirements for 
the filing of a substantive appeal.  In order for the appeal 
to be timely, the appeal must have been received by February 
1999. 

Absent a timely appeal, the Board has no jurisdiction to 
review the January 1998 RO decision which granted service 
connection for schizophrenia effective from March 1997.  38 
U.S.C.A. §§ 7104, 7105, 7108; Roy v. Brown, 5 Vet. App. 554 
(1993).  Given these circumstances the appeal of this claim 
is dismissed as untimely.


ORDER

The claim for an earlier effective date for the award of 
service connection for the service-connected schizophrenia is 
dismissed.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 



